 In the Matter Of JOHNS BROTHERS, INC., HOLZBAUGH MOTOR SALES, INC.,JEFFERSON LINCOLN-MERCURY, INC., Russ DAWSON, INC., BOB FORD,INC., HETTCIHE MOTOR SALES COMPANY, A. W. REISTER, INC., MOW-BRAY-FINCH, INC., PARK MOTOR SALES COMPANY, W. B. DEYO CO.,GILBERT -MOTOR SALES, INC., SOUTHWESTERN MOTOR SALES, INC.,FLOYD RICE COLLISION, INC., BACKUS-LETTS, INC., CLARENCE BELL,INC., ALFRED F. STEINER, Co., MILLENBACH MOTOR SALES, AL LONG,INC., Louis I. COTE, INC., DAVE KENNEDY COMPANY, COOGAN-SHU-MERSKI, INC., MARK CONRAD, INC., EMPLOYERSandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, UAW-CIO, PETITIONERCase Nos. 7-RC-143 through 7-RC-1.19; 7-RC-151 through 7-RC-155; 7-RC-273; 7- C-306 through 7-RC-312; 7-RC-373, and7-RC-412.-Decided June 14,1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed,' a consolidated hearing was heldbefore Cecil Pearl, a hearing officer of the National Labor RelationsBoard .2The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.3IThe petitions and other formal papers in these consolidated proceedings were amendedat the hearing to show the correct names of certain Employers2After the Order Consolidating Cases issued,but before these several cases were trans-ferred from the Regional Office to the Board, the Petitioner, with the Regional Director'sapproval, withdrew its petition filed inMatter of Floyd Rice Collision, Inc,Case No.7-RC-273Thiscase is accordingly hereby severed from these consolidated proceedings,and we make no findings in the instant decision with respect to the issues raised therein.'The hearing officer properlygrantedMachinists' Lodge No 698, International Asso-ciation of Machinists, herein called the Intervenor, motion to intervene as to the follow-ing Employers:Holzbaugh Motor Sales,Inc, herein called Holzbaugh ; Jefferson Lincoln-Mercury,Inc, herein called Jefferson,Russ Dawson, Inc.,herein called Dawson ; HettcheMotor Sales Company, herein called Hettche, W. B. Deyo Co, herein called Deyo ; Backus-Letts, Inc, herein called Backus-Letts , Millenbach Motor Sales, herein called Millenbach ;Louis I Cote, Inc., herein called Cote ; Dave Kennedy Company, herein called Kennedy ;and properly denied intervention as to : Mowbray-Finch, Inc., herein called Mowbray-Finch,GilbertMotor Sales, Inc, herein called Gilbert , Clarence Bell,Inc , herein calledBell;Alfred F. Steiner Co., herein called Steiner;and Coogan-Shumerski, Inc, hereincalled Coogan-ShumerskiThe hearing officer erred in denying the Intervenor'smotions to intervene with respectto the following Employers:John Brothers,Inc., herein called Johns;Bob Ford, Inc.,84 N. L. R. B., No. 33.294 JOHNS BROTHERS, INC., ET AL.295Upon the entire record in these cases,4 the Board finds:'1.The Employers herein are Ford, Lincoln, and Mercury dealers,maintainingand operating authorized sales and service businesses inthe Detroit, Michigan, metropolitanarea.The Ford Motor Companyplants from whom the Employers purchase products for resale aresituated in Dearborn, Michigan, and Detroit, Michigan.The Em-ployers contend that, because they are engaged in business solelywithin the -State of Michigan and no substantial quantity of theproducts bought or sold by them flow directly across State lines, they%are not engaged in operations affecting interstate commerce withinthe meaning of the Act and the Board is without jurisdiction in theseproceedings.2.We find the above contentions of the Employers to be withoutmerit.Our dissenting colleague bases his argument on the fact that theEmployers herein are local dealers who themselves are not directlyengaged in commerce to a significant degree.We, however, arrive atour decisionbecauseof the following facts : The vehicles and partssold by the Employers before us are manufactured by a large industrialorganization, the Ford Motor Company, which is engaged extensivelyin interstate commerce.The sale of its products by local agentsdirectly affect Ford's operations.A breakdown in any portion ofits industrial complex would have an inevitable effect on interstatecommerce.We do not believe that the geographical location of thesedealers in the sameState where the finished products which they sellare manufactured or assembled is significant.As in theKaljiancase 6the Ford operations in Michigan consist to a large degree of assemblingfinished products from many parts manufactured without the StateofMichigan and the sale of these final products by the franchiseddealers is only the terminus of the long route these articles havetraveled in interstate commerce.Contrary to the Employers' con-herein called Bob Ford ; A.W. Reister,Inc.,herein called Reister;Park Motor Sales'Company, herein called Park ; SouthwesternMotor Sales,Inc , herein called Southwestern ;Al Long, Inc,herein calledLong, and Mark Conra(l,Inc, hereincalledMark Conrad.Matter of TriangleHosiery Company, Inc,65 N L. R.B. 69.Accordingly the ruling ofthe hearing officer denying the motion to intervenewith respect to these Employersis hereby overruled,and the motions are granted.Subsequent to the hearing,the Intervenor herein submitted a showing of Interest withrespect to certain Employers(Mowbray-Finch, Gilbert, Steiner,and Coogan-Shumerski)in whose cases its intervention was previously denied at the hearing.As all such show-ings were acquired subsequentto the hearing,the request of the Intervenor to participatein elections other than those in which we have ordered it placed on the ballot is denied.SeeMatterof LaClede Gas Light Company,81 N. L. R B 462 ;Matterof Gullett GinCo., 72 N. L.R. B. 1101.Chairman Herzog took no part in the consideration of the above Decision and Directionof Elections.9Matter of Kal)ian ChevroletCompany,82N. L. it. B. 978 ; and also seeMatterof M. L. Townsend,81 N. L.R. B. 739.0 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDtentions, we are of the opinion that the individual Employers' opera-tions affect commerce within the meaning of the Act. -3.Questions affecting commerce exist concerning the representa-tion of certain employees of the Employers, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.We find,7 that all employees of each Employer, individually andseparately, including Russ Dawson, Inc., 16231 Woodward Avenue,504 Earle at Woodward Avenue, and 2435 Park Avenue, Detroit,-Michigan; Al Long, Inc., 14550 Gratiot Avenue and 14606 GratiotAvenue, Detroit; Holzbaugh Motor Sales, Inc., 10900 Charlevoixand 3575 Fairview Avenue, Detroit, excluding office and clerical em-ployees, new and used car salesmen, administrative and professionalemployees, watchmen, superintendents, service managers, shop fore-men, and all supervisors as defined in the Act, constitute separate ap-propriate units for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act."DIRECTION OF ELECTIONS aAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Holzbaugh, Jefferson, Dawson,Hettche, Deyo, Backus-Letts, Millenbach, Cote, Kennedy, Johns, BobFord, Reister, Mowbray-Finch, Park, Gilbert, Southwestern, Bell,Steiner, Long, Coogan-Shumerski, and Mark Conrad, metropolitanarea of Detroit, Michigan, respectively, separate elections by secretballot shall be conducted as early as possible, but not later than 30days from the date of the Direction, under the direction and super-vision of the Regional Director for the Seventh Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theseparate units found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated7At the hearing, the Intervenor contended that all of the Employers herein are an Asso-ciation, and on that basis, the only appropriate unit is a single multi-employer unitHow-ever, the Intervenor offered no evidence to sustain its contention and while previous laborrelations with the Petitioner on behalf of several of the Employers, were individually con-ducted through an industrial relations firm, the Employers did not indicate a desire forjoint or collective action6The unit, as described, insofar as Millenbach is concerned, applies only to its employees-working at the 2105 Russell Street address9Either participant in the separate elections directed herein may, upon its promptrequest to, and approval thereof by, the Regional Director, have its name removed from,the ballot.0 JOHNSBROTHERS,INC., ET AL.297prior to the date of the elections, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether theydesire to be represented by International Union, United AutomobileAircraft and Agricultural Implement Workers of, America, UAW-CIO, or by, Machinists' Lodge No. 698, International Association ofMachinists,10 or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.MEMBERMURDOCK, dissenting :I can find no warrant in the record to support the finding of themajority that "the individual Employers' operations affect commercewithin the meaning of the Act."This proceeding involves 21 retail Ford or Lincoln-Mercury dealersin the Detroit area, each of whom is found by the majority to con-stitute a separate appropriate unit.Each dealer involved obtains hismotor vehicles, parts and accessories, and other products from theFord Motor Companylocatedin the Detroit area.Practically all ofthe sales of each dealer are made in the Detroit area. Some of thedealersmake no out-of-State purchases or sales whatever. In thecase of those who do, the dollar volume of such out-of-State purchasesor sales represents, in most instances, only tiny fractions of 1 percentof the total purchases and sales.Accordingly, except for these incon-sequential fractions of a percent, we are dealing with Michigan em-ployers who purchase automobiles manufactured in Michigan andresell them in Michigan.The majority says that the dealers' operations affect commerce de-spite the fact that the cars they sell are manufactured within the Stateof Michigan, because the Ford Motor Company purchases some of theparts used in the manufacture of its cars from out-of-State concerns.The theory presumably is, if a dealer is shut-down and doesn't pur-chase his quota of cars from Ford, Ford will of necessity make fewercars and therefore will purchase fewer parts from out-of-State con-cerns, thus decreasing the interstate flow of parts.Apart from thefact that such an effect of the dealers' operations on commerce wouldbe remote rather than direct, I question whether a work stoppage atthe place of business of any one of the dealers involved herein wouldhaveanyeffect-direct or indirect-on interstate commerce."Machinists Lodge No. 698,International Association of Machinists,name will notappear in the elections involving employees of Mowbray-Finch, Gilbert,Bell,Steiner, andCoogan-Shumerski,as it was not permitted to intervene in those proceedings.Footnote 3,supra.